EXHIBIT 10.2

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE WAS ORIGINALLY ISSUED ON OCTOBER
24, 2003, AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.

 

ONE PRICE CLOTHING STORES, INC.

STOCK PURCHASE WARRANT

 

Date of Issuance: October 24, 2003

  Certificate No. W-    

 

FOR VALUE RECEIVED, One Price Clothing Stores, Inc., a Delaware corporation (the
“Company”), hereby grants to Sun One Price, LLC, a Delaware limited liability
company (“Sun”), or its registered assigns (the “Registered Holder”) the right
to purchase from the Company, subject to the terms and conditions hereof, shares
of Common Stock as set forth below, at a price per share as set forth below. The
amount and kind of securities obtainable pursuant to the rights granted
hereunder are subject to adjustment pursuant to the provisions contained in this
Warrant.

 

WHEREAS, contemporaneously herewith the Company has entered into that certain
Amendment No. 17. (the “Amendment”) to that certain Loan and Security Agreement,
dated March 25, 1996, between the Congress Financial Corporation (Southern)
(“CFC”) and the Company and One Price Clothing of Puerto Rico, Inc., as amended;

 

WHEREAS, it is a condition on CFC’s willingness to enter into the Amendment that
Sun enter into that certain Junior Participation Agreement, dated as of the date
hereof, between CFC and Sun One Price, LLC (the “Junior Participation
Agreement”) with CFC;

 

WHEREAS, it is a condition of Sun’s willingness to enter into the Junior
Participation Agreement that the Company issue this Warrant to Sun;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company as follows:

 

This Warrant is subject to the following provisions:

 

Section 1. Definitions.

 

The following terms have meanings set forth below:

 

“Closing” means the Date of Issuance.

 

“Common Stock” means the Company’s Common Stock, par value $0.01 per share, and
any capital stock of any class of the Company hereafter authorized which is not



--------------------------------------------------------------------------------

limited to a fixed sum or percentage of par or stated value in respect to the
rights of the holders thereof to participate in dividends or in the distribution
of assets upon any liquidation, dissolution or winding up of the Company;
provided that with respect to the shares of Common Stock issuable upon the
exercise of this Warrant, “Common Stock” means the Company’s Common Stock, par
value $0.01 per share.

 

“Market Price” means as to any security the average of the closing prices of
such security’s sales on all domestic securities exchanges on which such
security may at the time be listed, or, if there have been no sales on any such
exchange on any day, the average of the highest bid and lowest asked prices on
all such exchanges at the end of such day, or, if on any day such security is
not so listed, the average of the representative bid and asked prices quoted in
the NASDAQ System as of 4:00 P.M., New York time, on such day, or, if on any day
such security is not quoted in the NASDAQ System, the average of the highest bid
and lowest asked prices on such day in the domestic over-the-counter market as
reported by the National Quotation Bureau, Incorporated, or any similar
successor organization, in each such case averaged over a period of 21 days
consisting of the day as of which “Market Price” is being determined and the 20
consecutive business days prior to such day; provided that if such security is
listed on any domestic securities exchange the term “business days” as used in
this sentence means business days on which such exchange is open for trading;
provided, however, that if the Market Price of the Common Stock is required to
be determined in the context of a sale of the Company (whether by merger,
consolidation, stock sale, sale of substantially all of its assets, or similar
transaction), then Market Price shall be the value applied to the Common Stock
in such transaction (or, if no value is expressly applied to the Common Stock in
such transaction, then the value imputed to the Common Stock in such transaction
as reasonably determined by the Board of Directors of the Company). If at any
time such security is not listed on any domestic securities exchange or quoted
in the NASDAQ System or the domestic over-the-counter market, the “Market Price”
shall be the fair value thereof determined jointly by the Company and the
Registered Holders of the Warrant representing a majority of the Common Stock
purchasable upon exercise of all of the Warrant then outstanding; provided that
if such parties are unable to reach agreement within a reasonable period of
time, such fair value shall be determined by an appraiser jointly selected by
the Company and the Registered Holders of the Warrant representing a majority of
the Common Stock purchasable upon exercise of all of the Warrant then
outstanding; provided further that if such parties are unable to jointly select
an appraiser within a reasonable period of time, the Company and the Registered
Holders of the Warrant representing a majority of the Common Stock purchasable
upon exercise of all of the Warrant then outstanding shall each select one
appraiser who then will jointly appoint a third appraiser who will act as the
appraiser for purposes of determining fair value. The determination of such
appraiser shall be final and binding on the Company and the Registered Holders
of the Warrant, and the fees and expenses of such appraiser shall be paid by the
Company.

 

“Person” includes, but is not limited to, any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated association, corporation,
limited liability company, entity or governmental entity (whether federal,
state, county, city or otherwise and including any instrumentality, division,
agency or department thereof).

 

-2-



--------------------------------------------------------------------------------

“Subsidiary” of a Person means any corporation, partnership, limited liability
company, association or other business entity of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (ii) if a partnership, limited liability company, association or other
business entity, either (A) a majority of the partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof, or (B) such Person is a general partner, managing member or
managing director of such partnership, limited liability company, association or
other entity.

 



Section 2. Number of Warrant Shares; Exercise of Warrant.

 

2A. Number of Warrant Shares; Exercise Price. The aggregate number of shares of
the Company’s Common Stock (as adjusted from time to time in accordance with
Section 3 hereof, the “Warrant Shares”) that the Registered Holder shall be
entitled to purchase at a price per share of $0.01 (the “Exercise Price”) upon
exercise of this Warrant shall be (i) 150,000 shares, plus (ii) but only until
such time as Sun has no right to the Liabilities (as defined in the Junior
Participation Agreement) or Sun’s interest in such Liabilities (as defined in
the Junior Participation Agreement) have been repaid in full, (A) 150,000 shares
on November 24, 2003, plus, 150,000 shares on each monthly anniversary of
November 24, 2003 until May 20, 2004, plus (B) 300,000 shares on May 20, 2004,
plus 300,000 shares on each monthly anniversary of May 20, 2004 until the
expiration of this Warrant pursuant to an Section 2B below. For avoidance of
doubt, nothing herein shall limit Sun’s rights under the Participation Agreement
(including its decision to consent (in its sole discretion) to an extension of
the Third Supplemental Loan Termination Date (as defined in the Amendment) or
waive (in its sole discretion) the conditions to payment of the Liabilities).

 

2B. Exercise Period. The Registered Holder may exercise, in whole or in part
(but not as to a fractional share of Common Stock), the purchase rights
represented by this Warrant at any time and from time to time after the Date of
Issuance to and including the later of (i) October 24, 2013 and (ii) five years
after the earlier of (A) the date Sun has no right to the Liabilities (as
defined in the Junior Participation Agreement) and (B) Sun’s interest in such
Liabilities (as defined in the Junior Participation Agreement) have been repaid
in full (the “Exercise Period”).

 

2C. Exercise Procedure.

 

(i) This Warrant shall be deemed to have been exercised when the Company has
received all of the following items (the “Exercise Time”):

 

(a) a completed Exercise Agreement, as described in Section 2D below, executed
by the Person exercising all or part of the purchase rights represented by this
Warrant (the “Purchaser”);

 

-3-



--------------------------------------------------------------------------------

(b) this Warrant;

 

(c) if this Warrant is not registered in the name of the Purchaser, an
Assignment or Assignments in the form set forth in Exhibit I hereto evidencing
the assignment of this Warrant to the Purchaser, in which case the Registered
Holder shall have complied with the provisions set forth in Section 7 hereof;
and

 

(d) (A) a check or wire transfer payable to the Company in an amount equal to
the product of the Exercise Price multiplied by the number of shares of Common
Stock being purchased upon such exercise (the “Aggregate Exercise Price”) or (B)
a written notice to the Company that Registered Holder is exercising the Warrant
(or a portion thereof) by authorizing the Company to withhold from issuance a
number of shares of Common Stock issuable upon such exercise of the Warrant
which when multiplied by the Market Price of the Common Stock is equal to the
Aggregate Exercise Price (and such withheld shares shall no longer be issuable
under this Warrant).

 

(ii) Certificates for shares of Common Stock purchased upon exercise of this
Warrant shall be delivered by the Company (or its transfer agent) to the
Purchaser as promptly as practicable after the date of the Exercise Time. Unless
this Warrant has expired or all of the purchase rights represented hereby have
been exercised, the Company shall prepare a new Warrant, substantially identical
hereto, representing the rights formerly represented by this Warrant which have
not expired or been exercised and shall, within five days after the date of the
Exercise Time, deliver such new Warrant to the Person designated for delivery in
the Exercise Agreement described in Section 2D below.

 

(iii) The Common Stock issuable upon the exercise of this Warrant shall be
deemed to have been issued to the Purchaser at the Exercise Time, and the
Purchaser shall be deemed for all purposes to have become the record holder of
such Common Stock at the Exercise Time.

 

(iv) The issuance of certificates for shares of Common Stock upon exercise of
this Warrant shall be made without charge to the Registered Holder or the
Purchaser for any issuance tax in respect thereof or other cost incurred by the
Company in connection with such exercise and the related issuance of shares of
Common Stock. Each share of Common Stock issuable upon exercise of this Warrant
shall, upon payment of the Exercise Price therefor, be fully paid and
nonassessable and free from all liens and charges with respect to the issuance
thereof.

 

(v) The Company shall not close its books against the transfer of this Warrant
or of any share of Common Stock issued or issuable upon the exercise of this
Warrant in any manner which interferes with the timely exercise of this Warrant.

 

(vi) The Company shall assist and cooperate with any Registered Holder or
Purchaser required to make any governmental filings or obtain any governmental
approvals prior to or in connection with any exercise of this Warrant
(including, without limitation, making any filings required to be made by the
Company).

 

-4-



--------------------------------------------------------------------------------

(vii) Notwithstanding any other provision hereof, if an exercise of any portion
of this Warrant is to be made in connection with a registered public offering or
the sale of the Company, the exercise of any portion of this Warrant may, at the
election of the holder hereof, be conditioned upon the consummation of the
public offering or sale of the Company in which case such exercise shall not be
deemed to be effective until the consummation of such transaction.

 

(viii) The Company shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock solely for the purpose of
issuance upon the exercise of the Warrant, such number of shares of Common Stock
issuable upon the exercise of the Warrant. All shares of Common Stock which are
so issuable shall, when issued, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges. The Company shall take
all such actions as may be necessary to assure that all such shares of Common
Stock may be so issued without violation of any applicable law or governmental
regulation or any requirements of any domestic securities exchange upon which
shares of Common Stock may be listed (except for official notice of issuance
which shall be immediately delivered by the Company upon each such issuance).
The Company shall from time to time take all such action as may be necessary to
assure that the par value of the unissued Common Stock acquirable upon exercise
of this Warrant is at all times equal to or less than the Exercise Price. The
Company shall not take any action which would cause the number of authorized but
unissued shares of Common Stock to be less than the number of such shares
required to be reserved hereunder for issuance upon exercise of the Warrants.

 

2D. Exercise Agreement. Upon any exercise of this Warrant, the Exercise
Agreement shall be substantially in the form set forth in Exhibit II hereto,
except that if the shares of Common Stock are not to be issued in the name of
the Person in whose name this Warrant is registered, the Exercise Agreement
shall also state the name of the Person to whom the certificates for the shares
of Common Stock are to be issued, and if the number of shares of Common Stock to
be issued does not include all the shares of Common Stock purchasable hereunder,
it shall also state the name of the Person to whom a new Warrant for the
unexercised portion of the rights hereunder is to be delivered. Such Exercise
Agreement shall be dated the actual date of execution thereof.

 

2E. Fractional Shares. If a fractional share of Common Stock would be issuable
upon exercise of the rights represented by this Warrant, the Company shall,
within five business days after the date of the Exercise Time, deliver to the
Purchaser a check payable to the Purchaser in lieu of such fractional share in
an amount equal to the difference between the Market Price of such fractional
share as of the date of the Exercise Time and the Exercise Price of such
fractional share.

 

Section 3. Dilution Protection. In order to prevent dilution of the rights
granted under this Warrant, the number of shares of Common Stock obtainable upon
exercise of this Warrant shall be subject to adjustment from time to time as
provided in this Section 3.

 

3A. Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets or other transaction, in
each case which is effected in such a way that

 

-5-



--------------------------------------------------------------------------------

the holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock is referred to herein as “Organic Change”. Prior to
the consummation of any Organic Change, the Company shall make appropriate
provision (in form and substance reasonably satisfactory to the Registered
Holders of the Warrant representing a majority of the Common Stock obtainable
upon exercise of all of the Warrant then outstanding) to insure that each of the
Registered Holders of the Warrant shall thereafter have the right to acquire and
receive, in lieu of or in addition to (as the case may be) the shares of Common
Stock immediately theretofore acquirable and receivable upon the exercise of
such holder’s Warrant, such shares of stock, securities or assets as would have
been issued or payable in such Organic Change (as if the holder had exercised
this Warrant immediately prior to such Organic Change) with respect to or in
exchange for the number of shares of Common Stock immediately theretofore
acquirable and receivable upon exercise of such holder’s Warrant had such
Organic Change not taken place. In any such case, the Company shall make
appropriate provision (in form and substance reasonably satisfactory to the
Registered Holders of the Warrant representing a majority of the Common Stock
obtainable upon exercise of all Warrants then outstanding) with respect to such
holders’ rights and interests to insure that the provisions of this Section 3
and Sections 4 and 5 hereof shall thereafter be applicable to the Warrant
(including, in the case of any such consolidation, merger or sale in which the
successor entity or purchasing entity is other than the Company, an immediate
adjustment in the number of shares of Common Stock acquirable and receivable
upon exercise of the Warrant based on the relative value of the Common Stock and
the common stock of the successor entity or purchasing entity). The Company
shall not effect any such consolidation, merger or sale, unless prior to the
consummation thereof, the successor entity (if other than the Company) resulting
from consolidation or merger or the entity purchasing such assets assumes by
written instrument (in form and substance reasonably satisfactory to the
Registered Holders of the Warrant representing a majority of the Common Stock
obtainable upon exercise of all of the Warrant then outstanding), the obligation
to deliver to each such holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, such holder may be entitled to
acquire.

 

3B. Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 3 but not expressly provided for by such provisions
or definition, including without limitation a forward or reverse stock split,
then the Company’s board of directors shall make an appropriate adjustment in
the number of shares of Common Stock obtainable upon exercise of this Warrant
and the other terms of this Warrant in such manner as shall fully preserve the
economic benefits provided hereunder and to protect the rights of the holders of
the Warrant; provided that no such adjustment shall decrease the number of
shares of Common Stock obtainable as otherwise determined pursuant to this
Warrant, except to the extent of a reverse split or similar recapitalization.

 

-6-



--------------------------------------------------------------------------------

3C. Notices.

 

(i) The Company shall give written notice to the Registered Holder at least 20
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any pro rata subscription offer to holders of Common Stock or (C) for
determining rights to vote with respect to any Organic Change, dissolution or
liquidation.

 

(ii) The Company shall give written notice to the Registered Holders at least 20
days prior to the date on which any Organic Change, dissolution or liquidation
shall take place.

 

Section 4. Liquidating Dividends. If the Company declares or pays a dividend
upon the Common Stock payable otherwise than in cash out of earnings or earned
surplus (determined in accordance with generally accepted accounting principles,
consistently applied) except for a stock dividend payable in shares of Common
Stock (a “Liquidating Dividend”), then the Company shall pay to the Registered
Holder of this Warrant (or any Person designated by the Registered Holder) at
the time of payment thereof the Liquidating Dividend which would have been paid
to such Registered Holder on the Common Stock had this Warrant been fully
exercised immediately prior to the date on which a record is taken for such
Liquidating Dividend, or, if no record is taken, the date as of which the record
holders of Common Stock entitled to such dividends are to be determined.

 

Section 5. Purchase Rights. If at any time the Company grants, issues or sells
any options, convertible securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Registered holder of this Warrant
(or any Person designated by the Registered Holder) shall be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such holder could have acquired if such holder had held
the number of shares of Common Stock acquirable upon complete exercise of this
Warrant immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

 

-7-



--------------------------------------------------------------------------------

Section 6. No Voting Rights; Limitations of Liability. This Warrant shall not
entitle the holder hereof to any voting rights or other rights as a stockholder
of the Company. No provision hereof, in the absence of affirmative action by the
Registered Holder to purchase Common Stock, and no enumeration herein of the
rights or privileges of the Registered Holder shall give rise to any liability
of such holder for the Exercise Price of Common Stock acquirable by exercise
hereof or as a stockholder of the Company.

 

Section 7. Warrant Transferable. Subject to the transfer conditions referred to
in the legend endorsed hereon, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the Registered Holder, upon
surrender of this Warrant with a properly executed Assignment (in the form of
Exhibit I hereto) at the principal office of the Company.

 

Section 8. Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Registered Holder at the
principal office of the Company, for a new Warrant of like tenor representing in
the aggregate the purchase rights hereunder, and each of such new Warrant shall
represent such portion of such rights as is designated by the Registered Holder
at the time of such surrender. The date the Company initially issues this
Warrant shall be deemed to be the “Date of Issuance” hereof regardless of the
number of times new certificates representing the unexpired and unexercised
rights formerly represented by this Warrants shall be issued. All Warrants
representing portions of the rights hereunder are referred to herein as the
“Warrant”.

 

Section 9. Replacement. Upon receipt of evidence reasonably satisfactory to the
Company (an affidavit of the Registered Holder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any certificate
evidencing this Warrant, and in the case of any such loss, theft or destruction,
upon receipt of indemnity reasonably satisfactory to the Company, or, in the
case of any such mutilation upon surrender of such certificate, the Company
shall (at its expense) execute and deliver in lieu of such certificate a new
certificate of like kind representing the same rights represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.

 

Section 10. Notices. Except as otherwise expressly provided herein, all notices
referred to in this Warrant shall be in writing and shall be delivered
personally, sent by reputable overnight courier service (charges prepaid) or
sent by registered or certified mail, return receipt requested, postage prepaid
and shall be deemed to have been given when so delivered, sent or deposited in
the U.S. Mail (i) to the Company, at its principal executive offices and (ii) to
the Registered Holder of this Warrant, at such holder’s address as it appears in
the records of the Company (unless otherwise indicated by any such holder).

 

Section 11. Amendment and Waiver. Except as otherwise provided herein, the
provisions of the Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Registered
Holders of Warrant representing a majority of the shares of Common Stock
obtainable upon exercise of the Warrant; provided that no such action may change
the Exercise Price of the Warrant or the number of shares or class of stock
obtainable upon exercise of each Warrant without the written consent of the
Registered Holders

 

-8-



--------------------------------------------------------------------------------

of the Warrant representing at least a majority of the shares of Common Stock
obtainable upon exercise of the Warrant.

 

Section 12. Descriptive Headings; Governing Law. The descriptive headings of the
several Sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. The corporation laws of the
State of Delaware shall govern all issues with respect to this Warrant, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Delaware.

 

* * * *

 

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Stock Purchase Warrant to be
signed and attested by its duly authorized officers under its corporate seal and
to be dated the Date of Issuance hereof.

 

    ONE PRICE CLOTHING STORES, INC.    

By

--------------------------------------------------------------------------------

   

Its

--------------------------------------------------------------------------------

[Corporate Seal]     Attest:    

--------------------------------------------------------------------------------

    Secretary    

 



--------------------------------------------------------------------------------

EXHIBIT I

 

ASSIGNMENT

 

FOR VALUE RECEIVED,                                         
                                                          hereby sells, assigns
and transfers all of the rights of the undersigned under the attached Warrant
(Certificate No. W-            ) with respect to the number of those specified
shares of the Common Stock covered thereby set forth below, unto:

 

Names of Assignee

 

Address

      No. of Shares

Dated:

     

Signature

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

       

Witness

 

--------------------------------------------------------------------------------

 

 

EXHIBIT II

 

EXERCISE AGREEMENT

 

To:                                      
                                        
                                                               Dated:

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-            ), hereby agrees to subscribe for the purchase of
             shares of the Common Stock covered by such Warrant and makes
payment herewith in full therefor at the price per share provided by such
Warrant.

 

       

Signature

 

--------------------------------------------------------------------------------

       

Address

 

--------------------------------------------------------------------------------

 